

JIM MCDEVITT
EMPLOYMENT AGREEMENT
 
Agreement dated as of December 28, 2007, between CAPITAL GROWTH SYSTEMS, INC., a
Florida corporation, having a place of business at 500 W. Madison Street, Suite
2060, Chicago, Illinois 60661 (the “Company”), and JIM MCDEVITT (the
“Executive”).
 
WITNESSETH
 
WHEREAS, the Company wishes Executive to serve as Chief Financial Officer,
Secretary, Treasurer, and Senior Vice President - Finance of the Company during
the term of this Agreement and Executive wishes to serve in such capacity,
subject to the terms and conditions hereof;
 
WHEREAS, the Board of Directors (“Board”) of the Company believes it to be in
the best interests of the Company to enter into this Agreement to assure
Executive’s services to the Company and to encourage Executive’s full attention
and dedication to the Company; and
 
WHEREAS, in order to accomplish all the above objectives, the Board has
authorized the Company to enter into this Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises herein contained,
including the foregoing recitals which are made a part hereof, the Company and
Executive hereby agree as follows:
 
1. Certain Definitions.
 
(a) The “Effective Date” shall mean January 1, 2008.
 
(b) The “Change-in-Control Date” shall mean the first date during the Employment
Period (as defined in Section 1(c)) on which a Change-in-Control (as defined in
Section 2) occurs.
 
(c) The “Employment Period” shall mean the period commencing on the Effective
Date and ending on the second (2nd) anniversary of such date; provided, however,
that on each anniversary of the Effective Date, and on each successive annual
anniversary of such date thereafter (such date and each annual anniversary
thereof shall be hereinafter referred to as the “Renewal Date”), the Employment
Period shall be automatically extended so as to terminate on one (1) year from
such Renewal Date, unless at least ninety (90) days prior to the Renewal Date
either party shall give notice to the other that the Employment Period shall not
be so extended; and provided, further, that upon the occurrence of a
Change-in-Control Date, the Employment Period shall automatically be extended so
as to terminate on the first (1st) anniversary of such date.
 
2. Change-in-Control. For the purpose of this Agreement, a “Change-in-Control”
shall mean:
 

--------------------------------------------------------------------------------


 
(a) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty percent (50%) or more of either (i)
the then outstanding shares of common stock of Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change-in-Control: (w) any
acquisition directly from the Company, (x) any acquisition by the Company or any
of its subsidiaries, (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or (z) any acquisition by any corporation with respect to which, following such
acquisition, more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors, is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were beneficial owners, respectively of the Outstanding Company
Common Stock and Outstanding Company Voting Securities in substantially the same
proportions as their ownership, immediately prior to such acquisition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; or
 
(b) Completion by the Company of a reorganization, merger or consolidation, in
each case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger or consolidation, beneficially own, directly or
indirectly, less than fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be; or
 
(c) Completion by the Company of (i) a complete liquidation or dissolution of
Company or (ii) the sale or other disposition of all or substantially all of the
assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be.
 
2

--------------------------------------------------------------------------------


 
3. Employment Period. The Company hereby agrees to continue Executive in its
employ, and Executive hereby agrees to remain in the employ of the Company,
during the Employment Period under the terms and conditions provided herein.
 
4. Terms of Employment.
 
(a) Position and Duties. Executive is appointed to the position of Chief
Financial Officer, Secretary, Treasurer, and Senior Vice President - Finance of
the Company and shall have the normal duties, responsibilities and authority of
these positions, subject to the power of the Board or the Company’s CEO to limit
such duties, responsibilities and authority. Executive may perform his duties in
his town of residence or mutually agreed location or as otherwise mutually
agreed by the Company and Executive. The Company agrees to make an office
available to Executive in the city specified by the Executive at a location
mutually agreeable to Executive and Company. Excluding any periods of vacation
and sick leave to which Executive is entitled, Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs the Company and, to the extent necessary to discharge the
responsibilities assigned to Executive hereunder, to use Executive’s reasonable
best efforts to perform faithfully and efficiently such responsibilities. It
shall not be a violation of this Agreement for Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of Executive’s responsibilities as an employee of the
Company in accordance with this Agreement. It is also expressly understood and
agreed that to the extent that such activities have been conducted by Executive
prior to the Effective Date, the continued conduct of such activities (or the
conduct of activities similar in nature and scope thereto) subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of Executive’s responsibilities to the Company.
 
(b) Compensation.
 
(i) Base Salary. The Company shall pay Executive a base salary at an annual rate
of $200,000 (initially and as adjusted in accordance with the terms of this
Agreement, “Base Salary”). Base Salary shall be reviewed at least annually and
shall be adjusted as agreed between the Board and Executive (in the event no
agreement is reached, Base Salary shall remain unchanged). Any increase in Base
Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement. Base Salary shall not be reduced after any such increase
including in connection with Company wide reductions applied to other senior
executives of the Company.
 
(ii) Additional Compensation. In addition to Base Salary, Executive shall be
eligible to receive an annual bonus based upon the attainment of certain
performance goals and objectives established by the Board and/or the
Compensation Committee established by the Board, in accordance with annual
objectives, with no less than 2/3 tied to objective results (such as monthly
recurring revenue and EBITDA),and the remaining percentage tied to subjective
results (which could include departmental management, establishment of a
cooperative working environment, effort and other factors). The target annual
bonus, assuming accomplishment of one hundred percent (100%) of the target
objectives and the wherewithal of Company to pay the same is one hundred percent
(100%) of Base Salary.
 
3

--------------------------------------------------------------------------------


 
(iii) The incentive bonus for 2008 and thereafter will be determined annually by
the Board or by the Compensation Committee, if delegated such task by the Board.
There will be no cap, with incentive bonus to increase with increased profit
performance, for over plan achievement. Plan metrics will be set annually and
agreed to by the CEO. Executive shall be entitled, at Executive’s option, to
take payment of incentive bonus either one hundred percent (100%) in cash, or to
take a lesser amount of cash (the amount of cash bonus to be paid in such event,
if any, is the “Retained Sum”) and accept a grant of “European Options” to
purchase Common Stock of Company pursuant to the “Formula Amount.” The Formula
Amount will be based upon the amount of the bonus not taken in cash (the
“Non-cash Sum”), whereby Company will determine the ten (10) day average closing
price of Company’s Common Stock for the last ten (10) trading days immediately
preceding the date of the announcement of the bonus (the “TDA”), and Executive
will then be entitled to an option to purchase that number of shares of Common
Stock equal to the Non-cash Sum divided by one half of the TDA, with the
purchase price for such shares to be one half of the TDA. The European Option,
if selected, will be fully vested, but will be exercisable only at any time
during the calendar year following the year in which the European Option is
selected, subject to a Change in Control provision which would change the
exercise period in a manner substantially similar to that set forth in the form
of option agreement attached hereto as Exhibit B with respect to a Change in
Control. The form and remaining terms of the European Option(s) shall be
substantially similar to the form and terms attached as Exhibit B, and shall be
in such form as Company in good faith shall submit to Executive. The
determination by Executive to accept the European Options with respect to a
particular year must be made within one (1) business day of being informed of
his incentive bonus amount, and absent delivery of notice of election of the
European Option, the entire bonus shall be payable in cash. By way of example,
if the TDA was $2.00 per share and the Non-cash Sum elected by Executive was
$100,000, then the European Options would relate to 100,000 shares of Common
Stock, purchasable at $1.00 per share.
 
(iv) Fringe Benefits. While Executive is employed by the Company under this
Agreement, Executive shall be entitled to participate in all insurance, vacation
days and other benefit plans or programs as are provided from time to time by
the Company to its other executives, in accordance with the terms of such plans
or programs and the Company’s benefits practices then in effect.
 
(v) Stock Options. The Company has granted options on December 10, 2007 to
Executive to purchase: (i) up to 715,000 shares of Common Stock vested as of
such date; and (ii) up to 1,000,000 shares of Common Stock vesting subject to
designated performance criteria as set forth in separate forms of Option Grants;
the parties acknowledge and agree that the aforesaid grants were made in
anticipation of this Agreement and in consideration of the undertakings of
Executive set forth in Section 9 below.
 
4

--------------------------------------------------------------------------------


 
(c) Expenses. The Company shall reimburse Executive for all reasonable and
ordinary expenses incurred by Executive in the performance of Executive’s duties
hereunder including expenses for entertainment, travel and similar items that
arise related to and for promoting the business of the Company; provided,
however, that Executive shall account to the Company for such expenses in the
manner customarily prescribed by the Company for its executives.
 
5. Termination.
 
(a) Death or Disability. This Agreement shall terminate automatically upon
Executive’s death. If the Company determines in good faith that the Disability
of Executive has occurred (pursuant to the definition of Disability set forth
below), it may give to Executive written notice of its intention to terminate
Executive’s employment hereunder. In such event, Executive’s employment with the
Company shall terminate effective on the 90th day after receipt by Executive of
such notice given at any time after a period of six consecutive months of
Disability and while such Disability is continuing (the “Disability Effective
Date”), provided that, within the ninety (90) days after such receipt, Executive
shall not have returned to at least eighty percent (80%) of full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
means disability which, at least six months after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be withheld unreasonably). During
such three-month period and until the Disability Effective Date, Executive shall
be entitled to all compensation provided for under Section 4 hereof.
 
(b) Cause. The Company may terminate this Agreement and Executive’s employment
with the Company for Cause. For purposes of this Agreement, “Cause” means: (i)
an act or acts of personal dishonesty taken by Executive and intended to result
in substantial personal enrichment of Executive at the expense of the Company,
(ii) repeated violations by Executive of Executive’s obligations under Section
4(a) of this Agreement which are demonstrably willful and deliberate on
Executive’s part and which are not remedied in a reasonable period of time after
receipt of written notice from the Company, or (iii) the conviction of Executive
of a felony.
 
(c) Good Reason. During the Employment Period, Executive’s employment hereunder
may be terminated by Executive for Good Reason. For purposes of this Agreement,
“Good Reason” means:
 
(i) the assignment to Executive of any duties inconsistent in any respect with
Executive’s position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement (including, without limitation, failure to comply with
Section 4(c), or any other action by the Company which results in a diminution
in such position, authority, duties or responsibilities;
 
(ii) any action by the Company which results in the diminution of Executive’s
position, authority, duties, or responsibilities or any change whereby Executive
is not reporting exclusively to the CEO and is a member of the Company’s
Executive Committee;
 
5

--------------------------------------------------------------------------------


 
(iii) any failure by the Company to comply with any of the material provisions
of this Agreement;
 
(iv) the Company requiring Executive to be based at any office or location other
than that described in Section 4(a) hereof, except for travel reasonably
required in the performance of Executive’s responsibilities;
 
(v) any purported termination by the Company of Executive’s employment otherwise
than as expressly permitted by this Agreement; or
 
(vi) any failure by the Company to comply with and satisfy Sections 4(c) or
11(c) of this Agreement.
 
Prior to giving a Notice of Termination for Good Reason, Executive shall notify
the Company within thirty (30) days of action the Company has taken in such
thirty (30) day period, together with any other similar actions within the prior
six months, which Executive believes constitutes Good Reason. The Company shall
have thirty (30) days to cure such circumstances, and if not cured to the
reasonable satisfaction of Executive, then Executive may give such Notice of
Termination for Good Reason.
 
(d) Change-in-Control. Executive’s employment may be terminated by Executive
within six (6) months of a Change-in-Control.
 
(e) Notice of Termination. Any termination of Executive’s employment hereunder
by the Company for Cause or by Executive for Good Reason shall be communicated
by Notice of Termination to such other party hereto given in accordance with
13(b) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than fifteen (15)
days after the giving of such notice). Further, a Notice of Termination for
Cause is required to include a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters (3/4) of the entire membership
of the Board (excluding Executive) at a meeting of the Board which was called
and held for the purpose of considering such termination (after reasonable
notice to Executive and an opportunity for Executive, together with Executive's
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, Executive was guilty of conduct set forth in the definition of
Cause herein, and specifying the particulars thereof in detail.
 
(f) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that (i) if Executive’s employment hereunder is terminated by
the Company other than for Cause or Disability, the Date of Termination shall be
the date on which the Company notifies Executive of such termination and (ii) if
Executive’s employment hereunder is terminated by reason of death or Disability,
the Date of Termination shall be the date of death of Executive or the
Disability Effective Date, as the case may be.
 
6

--------------------------------------------------------------------------------


 
6. Obligations of the Company upon Termination.
 
(a) Death. If Executive’s employment hereunder is terminated by reason of
Executive’s death, this Agreement shall terminate without further obligations to
Executive’s legal representatives under this Agreement, other than those
obligations accrued or earned and vested (if applicable) by Executive as of the
Date of Termination, including, for this purpose (i) Executive’s Base Salary
through the Date of Termination at the rate in effect on the Date of Termination
disregarding any reduction in Base Salary in violation of this Agreement, and
(ii) any compensation previously deferred by Executive and not yet paid by the
Company (including accrued interest thereon) and any accrued vacation pay not
yet paid by the Company (such amounts specified in clauses (i) and (ii) are
hereinafter referred to as “Accrued Obligations”). All such Accrued Obligations
shall be paid to Executive’s estate or beneficiary, as applicable, in a lump sum
in cash within thirty (30) days of the Date of Termination. In addition, if
Executive’s employment is terminated by reason of Executive’s death, Executive’s
estate will have one (1) year to exercise any options vested or earned as of the
Date of Termination and all unvested or otherwise unearned options) will
terminate on the Date of Termination. Anything in this Agreement to the contrary
notwithstanding, Executive’s family shall be entitled to receive benefits at
least equal to the most favorable benefits provided by the Company and any of
its subsidiaries to surviving families of employees of the Company and such
subsidiaries under such plans, programs, practices and policies relating to
family death benefits, if any, in accordance with the most favorable plans,
programs, practices and policies of the Company and its subsidiaries in effect
on the date of Executive’s death with respect to other key employees of the
Company and its subsidiaries and their families.
 
(b) Disability. If Executive’s employment is terminated by reason of Executive’s
Disability, this Agreement shall terminate without further obligations to
Executive, other than those obligations accrued or earned and vested (if
applicable) by Executive as of the Date of Termination, including for this
purpose, all Accrued Obligations. All such Accrued Obligations shall be paid to
Executive in a lump sum in cash within thirty (30) days of the Date of
Termination. In addition, if Executive’s employment is terminated by reason of
Executive’s Disability, Executive or his personal representative will have one
(1) year to exercise any options vested or earned as of the Date of Termination
and all unvested or otherwise unearned options will terminate on the Date of
Termination. Anything in this Agreement to the contrary notwithstanding,
Executive shall be entitled after the Disability Effective Date to receive
disability and other benefits at least equal to the most favorable of those
provided by the Company and its subsidiaries to disabled employees and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, in accordance with the most favorable plans,
programs, practices and policies of the Company and its subsidiaries in effect
on or after the Effective Date or, if more favorable to Executive and/or
Executive’s family, as in effect at any time thereafter with respect to other
key employees of the Company and its subsidiaries and their families.
 
7

--------------------------------------------------------------------------------


 
(c) Cause. If Executive’s employment shall be terminated for Cause, this
Agreement shall terminate without further obligations to Executive other than
those obligations accrued or earned and vested (if applicable) by Executive as
of the Date of Termination, including for this purpose all Accrued Obligations,
including any vested Employee options. All such Accrued Obligations shall be
paid to Executive in a lump sum in cash within thirty (30) days of the Date of
Termination. Notwithstanding anything herein to the contrary, if Executive’s
employment is terminated for Cause, Executive will have thirty (30) days to
exercise any options vested or earned as of the Date of Termination and all
unvested or otherwise unearned options will terminate on the Date of
Termination.
 
(d) Other than for Good Reason. If Executive terminates employment other than
for Good Reason prior to a Change-in-Control, this Agreement shall terminate
without further obligations to Executive, other than those obligations accrued
or earned and vested (if applicable) by Executive through the Date of
Termination, including for this purpose, all Accrued Obligations. All such
Accrued Obligations shall be paid to Executive in a lump sum in cash within
thirty (30) days of the Date of Termination. Notwithstanding anything herein to
the contrary, if Executive’s employment is terminated for other than Good Reason
by Executive, Executive will have one (1) year to exercise any options vested or
earned as of the Date of Termination and all unvested or otherwise unearned
options will terminate on the Date of Termination.
 
(e) Good Reason or Other than for Cause. If the Company shall terminate
Executive’s employment hereunder other than for Cause or if Executive shall
terminate his employment hereunder for Good Reason:
 
(i) the Company shall pay to Executive in a lump sum in cash within thirty (30)
days (or such longer period necessary for the release referred to in Section
9(f) to become irrevocable) after the Date of Termination all such Accrued
Obligations;
 
(ii) the Company shall, for a period of one (1) year after the Date of
Termination continue to pay the Base Salary and benefits to Executive and/or
Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iii) including health insurance and life insurance, in accordance
with the most favorable plans, practices, programs or policies of the Company
and its subsidiaries in effect on the Date of Termination; provided that the
Company shall not be required to provide a benefit or benefits under this
Section (other than continuation of Base Salary) to the extent Executive is
reemployed during such one year period and such subsequent employer provides a
comparable benefit or benefits; and
 
(f) Good Reason - Change-in-Control. If Executive shall terminate his employment
within six (6) months of a Change-in-Control:
 
(i) if the termination is accompanied by any element of Good Cause set forth in
Section 5(c )(i) - (vi) also being present, the Company shall pay to Executive
in a lump sum in cash within thirty (30) days (or such longer period necessary
for the release referred to in Section 9(f) to become irrevocable) after the
Date of Termination all such Accrued Obligations plus three times (3x) less
$1.00 of an amount equal to Executive’s average base salary and incentive
payments paid to the Executive in the prior three years or such lesser period of
time that Executive has been employed by the Company; in the event such
termination is not accompanied by Good Cause then the Executive shall be paid
the same amount immediately set forth above but the multiplier in the prior
sentence shall be one and one-half times (1.5x), not three (3x) times; and
 
8

--------------------------------------------------------------------------------


 
(g) Change-in-Control. In addition to the vesting of Executive’s options
provided elsewhere in this Agreement, Executive’s unvested options shall become
vested as follows. With regard to Employee options granted to Executive pursuant
to Section 4(b)(iv) after the date hereof, one hundred percent (100%) of such
options shall vest immediately prior to the completion of a Change-in-Control,
unless at the time of such Change-in-Control transaction, the unvested options
are substituted or continued by the acquirer, regardless of whether Executive’s
employment is terminated.
 
7. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices, provided by Company, the
Company or any of their respective subsidiaries and for which Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any stock option, restricted stock or other agreements
with Company, the Company or any of their respective subsidiaries. Amounts which
are vested benefits or which Executive is otherwise entitled to receive under
any plan, policy, practice or program of Company, the Company or any of their
respective subsidiaries at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy practice or program.
 
8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others. In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement.
 
9. Certain Covenants of Executive.
 
(a) As used in Section 9 and Section 10, the Company shall include the Company
and each corporation, partnership, or other entity that controls the Company, is
controlled by the Company, or is under common control with the Company (in each
case “control” meaning the direct or indirect ownership of fifty percent (50%)
or more of all outstanding equity interests).
 
(b) While Executive is employed by the Company and, following the termination of
Executive’s employment for any reason, until the first anniversary of the Date
of Termination, Executive will not, directly or indirectly:
 
(i) employ or attempt to employ any director, officer, or employee of the
Company, or otherwise interfere with or disrupt any employment relationship
(contractual or other) of the Company;
 
9

--------------------------------------------------------------------------------


 
(ii) solicit, request, advise, or induce any present or potential customer
(defined by those companies from which the Company has either solicited business
or have prepared marketing proposals for the solicitation of business within the
past twelve (12) months prior the Date of Termination), supplier, or other
business contact of the Company to cancel, curtail, or otherwise change its
relationship with the Company;
 
(iii) publicly criticize or disparage in any manner or by any means the Company
or its management, policies, operations, products, services, practices, or
personnel; or
 
(iv) take any action that would violate the terms of this Section 9(b)(iv).
Executive acknowledges that the covenants set forth in this Section 9(b)(iv) are
reasonable in scope and essential to the preservation of the Business of Company
(as defined herein). Executive also acknowledges that the enforcement of the
covenants set forth in this Section 9(b)(iv) will not preclude Executive from
being gainfully employed in such manner and to the extent as to provide a
standard of living for himself, the members of his family and the others
dependent upon him of at least the level to which he and they have become
accustomed and may expect. In addition, Executive acknowledges that Company has
obtained an advantage over its competitors as a result of its name, location and
reputation that is characterized by near permanent relationships with vendors,
customers, principals and other contacts that it has developed at great expense.
Furthermore, Executive acknowledges that competition by him following the
termination or expiration of his employment would impair the operation of
Company beyond that which would arise from the competition of an unrelated third
party with similar skills. Executive hereby agrees that he shall not, during his
employment and for a period of one (1) year after the end of his employment,
directly or indirectly, engage in or become directly or indirectly interested in
any proprietorship, partnership, firm, trust, company, limited liability company
or other entity, other than Company (whether as owner, partner, trustee,
beneficiary, stockholder, member, officer, director, employee, independent
contractor, agent, servant, consultant, manager, lessor, lessee or otherwise)
that:
 
(1) competes with Company in the Business of Company; or
 
(2) competes at a material level with Company in the Restricted Territory (as
defined herein), other than acquiring an ownership interest in a company listed
on a recognized stock exchange in an amount which does not exceed five percent
(5%) of the outstanding stock of such corporation. For purposes of this
Agreement, the term “Business of Company” shall include all business activities
and ventures related to the business of providing of any of the following:
 
a. provision of telecom network integration services, including the sale or
lease of broadband circuits for the transmission of data or voice;
 
10

--------------------------------------------------------------------------------


 
b. cost reduction solutions for companies aimed at taking cost out of their
network usage or procurement, including network optimization and least cost
routing;
 
c. licensing or sale of software intended to effect the foregoing:
 
i. all other businesses in which Company or any of its subsidiaries is engaged
in as of the date of termination of Executive’s employment; and
 
ii. the term “Restricted Territory” means any state in the United States of
America. Executive specifically acknowledges that the Business of Company is not
naturally restricted by any geographic boundaries.
 
Notwithstanding anything to the contrary contained in this Agreement, in order
to enforce the terms of the noncompetition covenant contained in this Section
9(b)(iv), Company must make payment to Executive no later than thirty (30) days
following the termination of his employment with the Company or any of its
subsidiaries of the full amount of severance payments that would otherwise be
payable to him under this Agreement as if he had been terminated without
“cause,” if it wishes to enforce the noncompetition provisions called for
hereunder. For the avoidance of doubt, the payment called for in the preceding
sentence will not be in addition to the severance otherwise payable hereunder,
if any. Notwithstanding anything to the contrary contained in this paragraph,
should Executive’s employment have been terminated for “cause” as defined in
this Agreement, then the Company shall be entitled to enforce the noncompetition
covenant contained in this Section 9(b)(iv) provided that it makes payment to
Executive no later than thirty (30) days following the termination of his
employment with the Company or any of its subsidiaries of one half the amount of
severance payments that would otherwise be payable to him under this Agreement
as if he had been terminated without “cause.”
 
(c) Executive hereby acknowledges and agrees that all non-public information and
data of the Company, including without limitation that related to product and
service formulation, customers, pricing, sales, and financial results
(collectively, “Trade Secrets”) are of substantial value to the Company, provide
it with a substantial competitive advantage in its business, and are and have
been maintained in the strictest confidence as trade secrets. Except as
permitted by the Board, or as appropriate in the performance of Executive’s
duties in the normal course of business, Executive shall not at any time
disclose or make accessible to anyone any Trade Secrets.
 
(d) Executive acknowledges and agrees that this Section 9 and each provision
hereof are reasonable and necessary to ensure that the Company receives the
expected benefits of this Agreement and that violation of this Section will harm
the Company to such an extent that monetary damages alone would be an inadequate
remedy. Consequently, in the event of any violation or threatened violation by
Executive of any provision of this Section, the Company shall be entitled to an
injunction (in addition to all other remedies it may have) restraining Executive
from committing or continuing such violation. If any provision or application of
this Section is held unlawful or unenforceable in any respect, this Section
shall be revised or applied in a manner that renders it lawful and enforceable
to the fullest extent possible.
 
11

--------------------------------------------------------------------------------


 
(e) Upon termination of Executive’s employment for any reason, Executive
covenants to resign from the Board effective no later than the Termination Date.
 
(f) Prior to the payment of any amount pursuant to Section 6, Executive shall
have executed the release in the form set forth as Exhibit A (with the blanks
appropriately filled in) and such release shall have become irrevocable. The
release shall exclude those claims related to Executive’s vested options,
Accrued Obligations, the obligations of paragraph 9(g), and any rights of
indemnification from third party claims that existed prior to Executive’s
termination.
 
(g) Upon termination of the Executive’s employment for any reason, the Company
shall not publicly criticize or disparage in any manner or by any means the
Executive. Upon termination of the Executive’s employment for any reason,
Executive shall not publicly criticize or disparage in any manner or by any
means the Company.
 
10. Creations.
 
(a) Executive hereby transfers and assigns to the Company (or its designee) all
right, title, and interest of Executive in and to every idea, concept,
invention, and improvement (whether patented or not) conceived by Executive and
all copyrighted or copyrightable matter created by Executive during the Term
hereof that relates to the Company’s business (collectively, “Creations”).
Executive shall communicate promptly and disclose to the Company, in such form
as the Company may request, all information, details, and data pertaining to
each Creation. Every copyrightable Creation, regardless of whether copyright
protection is sought or preserved by the Company, shall be “work for hire” as
defined in 17 U.S.C. Sec. 101 and the Company shall own all rights in and to
such matter throughout the world, without the payment of any royalty or other
consideration to Executive or anyone claiming through Executive.
 
(b) All right, title, and interest in and to any and all trademarks, trade
names, service marks, and logos adopted, used, or considered for use by the
Company during Executive’s employment (whether or not developed by Executive) to
identify the Company’s products or services (collectively, the “Marks”) and all
other materials, ideas, or other property conceived, created, developed,
adopted, or improved by Executive solely or jointly during Executive’s
employment by the Company and relating to its business, shall be owned
exclusively by the Company. Executive shall not have, and will not claim to
have, any right, title, or interest of any kind in or to the Marks or such other
property.
 
(c) Executive shall execute and deliver to the Company such formal transfers and
assignments and such other documents as the Company may request to permit the
Company (or its designee) to file and prosecute such registration applications
and other documents it deems useful to protect its rights under this Agreement.
Any idea, copyrightable matter, or other property relating to the Company’s
business and disclosed by Executive prior to the first anniversary of the Date
of Termination shall be deemed to be governed hereby unless proved by Executive
to have been first conceived and made after the Date of Termination.
 
12

--------------------------------------------------------------------------------


 
(d) Executive acknowledges and understands that this Agreement does not apply to
any invention that qualifies fully under the provisions of the Illinois Employee
Patent Act, 765 ILCS 1060 seq. (i.e., an invention for which no Company
equipment, supplies, facility, or trade secret information was used and which
was developed entirely on the employee's own time and (1) does not relate to
Company business and (2) does not result from any work performed by Executive
for the Company).
 
11. Successors.
 
(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.
 
(b) This Agreement shall inure to the benefit of and be binding upon Company and
the Company and their respective successors and assigns.
 
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of its
business and/or assets to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
 
12. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach of this Agreement, other than claims for specific
performance or injunctive relief pursuant to Section 9, shall be settled by
arbitration before one arbitrator conducted in Chicago, Illinois, and judgment
upon any award rendered by the arbitrator may be entered in any Illinois state
or United States federal court sitting in Chicago, Illinois.
 
13. Tax and Legal Considerations.
 
(a) Golden Parachute Gross-Up Payment. In the event it shall be determined that
any payments due under this Agreement would be subject to an excise tax imposed
by Section 4999 of the Code, or any interest or penalties (an “Excise Tax”),
then Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of Federal and state
income tax and Excise Tax imposed upon the Gross-Up Payment, Executive will have
received an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
such payments. All determinations required to be made under this Section 13(a),
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the public accounting firm that is retained by
the Company as of the date immediately prior to a Change-in-Control of the
Corporation (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Corporation and Executive. Any Gross-Up Payment, as
determined pursuant to this Section 13(a), shall be paid by the Company to
Executive within ten (10) days of the determination. The determination by the
Accounting Firm shall be binding upon the Corporation and Executive.
 
13

--------------------------------------------------------------------------------


 
(b) Deferred Compensation Restrictions. It is intended that any amounts payable
under this Agreement shall comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the treasury
regulations promulgated thereunder. To avoid any penalties or excise tax on
Executive as imposed by Section 409A, required payments to Executive upon
termination of his employment shall be distributed on the later of (i) the dates
specified in this Agreement or (ii) six (6) months after Executive’s Date of
Termination. The term “termination of employment” and other similar terms used
in this Agreement shall be construed to have the same meaning as is given to the
term “Separation from Service” in Section 409A. Executive and the Company agree
to cooperate to make such other amendments to the terms of this Agreement as may
be necessary to avoid the imposition of penalties and additional taxes under
Section 409A of the Code.
 
14. Miscellaneous.
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
 
(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
 
If to Executive:
At Executive’s home address on the Company’s books and records
     
with a copy to:
     
____________________________
____________________________
____________________________
____________________________
   
If to the Company:
Capital Growth Systems, Inc.
500 West Madison Street - Suite 2060
Chicago, Illinois 60661
     
with a copy to:
     
Mitchell D. Goldsmith Esq.
Shefsky & Froelich Ltd.
111 East Wacker Drive - Suite 2800
Chicago, IL 60601

 
14

--------------------------------------------------------------------------------



 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressees.
 
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 
(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.
 
(e) Executive’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.
 
(f) Words or terms used in this Agreement that connote the masculine gender are
deemed to apply equally to female executives.
 
(g) If any legal action or other proceeding is brought for the enforcement of
this Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party shall be entitled to recover reasonable attorneys' fees,
court costs and out-of-pocket expenses incurred in connection with that action
or proceeding, in additional to any other relief which it or they may be
entitled.
 
(h) Failure by either party to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
remedy hereunder at any time be deemed a waiver or relinquishment of such right
or remedy.
 
(i) If any provision of this Agreement, as applied to any party or to any
circumstance, shall be found by a court to be void, invalid or unenforceable,
the same shall in no way affect any other provision of this Agreement or the
application of any such provision in any other circumstance, or the validity or
enforceability of this Agreement.
 
(j) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as expressly provided herein, the rights,
benefits and obligations of Executive under this Agreement are personal to him,
and any voluntary or involuntary alienation, assignment or transfer by Executive
shall be null and void.
 
(k) This Agreement contains the entire understanding of the parties hereto
relating to the subject matter contained herein and supersedes all prior and
collateral agreements, understandings, statements and negotiations of the
parties. Each party acknowledges that no representations, inducements, promises
or agreements, oral or written, with reference to the subject matter hereof have
been made other than as expressly set forth herein. This Agreement may not be
modified or rescinded except by a written agreement signed by both parties.
 
[REMAINDER OF PAGE IS BLANK]
 

15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused those present
to be executed in its name on its behalf, all as of the day and year first above
written.
 
COMPANY:
 
EXECUTIVE:
     
CAPITAL GROWTH SYSTEMS, INC.
         
By:
   
JIM MCDEVITT
Its:
           
Date:
     

 
16

--------------------------------------------------------------------------------





EXHIBIT A
 
RELEASE AGREEMENT
 
CAPITAL GROWTH SYSTEMS, INC. (the “Company”) and JIM MCDEVITT (“Executive”)
agree as follows:
 
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of January 1, 2008 (the “Employment Agreement”); and
 
WHEREAS, the Company and Executive have agreed to terminate the Employment
Agreement releasing each other from all further obligations except those
specifically identified therein as surviving such termination.
 
THEREFORE, in consideration of the covenants and obligations set forth below,
the Company and Executive agree as follows:
 
1. Separation from Employment. Executive’s employment with the Company will
terminate on _________________.
 
2. Severance. The Company agrees to pay Executive severance benefits in
accordance with the terms of the Employment Agreement, as may be amended from
time to time, commencing as soon as practicable following the expiration of the
rescission period referred to below.
 
3. Release of Claims. After adequate opportunity to review this Release
Agreement and to obtain the advice of legal counsel of Executive’s choice,
Executive hereby releases, acquits and forever discharges the Company, and all
of its directors, officers, agents, employees, affiliates, parents, successors
and assigns, from any and all liability whatsoever arising from or relating to
(i) his employment by the Company, (ii) his separation from employment with the
Company, or (iii) any other claim or liability, excluding liabilities from
claims arising under this Release Agreement or under Sections 6(d) and 9 of the
Employment Agreement, including those claims related to Executive’s vested
Employee options, Accrued Obligations, the obligations in paragraph 9(g) of the
Employment Agreement, and any rights of indemnification from third party claims
that existed prior to Executive’s termination. Subject to the foregoing, by this
Release, Executive gives up any right to make a claim, bring a lawsuit, or
otherwise seek money damages or court orders as a result of his employment by
the Company, his separation from employment with the Company, or otherwise.
Executive hereby acknowledges and intends that this Release applies to any
statutory or common law claims which have arisen through the date of Executive’s
signature below, including but not limited to, any and all claims of unpaid
wages, stock options, wrongful termination, defamation, intentional or negligent
infliction of emotional distress, negligence, breach of contract, fraud, and any
claims under the Age Discrimination in Employment Act (ADEA), Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Illinois
Human Rights Act (IHRA), the Family and Medical Leave Act, the Employee
Retirement Income Security Act, and any other local, state or federal statutes.
Executive acknowledges that this Release includes all claims Executive is
legally permitted to release and as such does not apply to any claim for
reemployment benefits, nor does it preclude Executive from filing a charge of
discrimination with the state Department of Human Rights or the federal Equal
Employment Opportunity Commission although Executive would not be able to
recover any damages if Executive filed such a charge. This Release includes but
is not limited to all claims relating to Executive’s employment and the
separation of Executive’s employment. This Release Agreement shall be binding
upon Executive and upon his heirs, administrators, representatives, executors,
successors and assigns. Notwithstanding anything to the contrary contained
herein, in no event shall this Release Agreement constitute a release by
Executive of his rights with respect to accrued benefits to which he would
otherwise be entitled under any of the Company's employee benefit plans,
programs or other employee benefit arrangements (excluding any severance plans
or arrangements).
 
A-1

--------------------------------------------------------------------------------


 
4. Entire Agreement. This Release Agreement contains the entire agreement
between Executive and the Company with respect to the subject matter hereof. No
modification or amendment to this Release Agreement shall be valid or binding
unless made in writing and signed by the parties. This Release Agreement will be
interpreted under the laws of Illinois.
 
5. Notification of Rescission Rights.
 
(a) This Release Agreement contains a release of certain legal rights that
Executive may have under the ADEA or the IHRA. Executive should consult with an
attorney regarding such release and other aspects of this Release Agreement
before signing.
 
(b) The termination of Executive’s employment by the Company will not be
affected by Executive’s acceptance or failure to accept this Release Agreement.
If Executive does not accept the terms hereof, or if Executive revokes his
acceptance of this Release Agreement, the Company will not provide to him the
benefits described herein.
 
(c) Executive has twenty-one (21) days to consider whether or not to sign this
agreement, starting from the date he first receives a copy of this agreement.
Executive may sign this agreement at any time during this twenty-one (21) day
period.
 
(d) After Executive has accepted this Release Agreement by signing it, he may
revoke his acceptance for a period of fifteen (15) days after the date he signed
this Release Agreement. This Release Agreement will not be effective until this
fifteen (15) day revocation period has expired.
 
(e) If Executive wishes to revoke his acceptance of this Release Agreement, he
must notify the Company in writing within the fifteen (15) day revocation
period. Such notice must be delivered to the Company in person or mailed by
certified mail, return receipt requested, addressed to: Capital Growth Systems,
Inc., 500 W. Madison Street, Suite 2060, Chicago, Illinois 60661, Attention:
Board of Directors. If Executive fails to properly deliver or mail such written
revocation as instructed, the revocation will not be effective.
 
I first received a copy of this Release Agreement on _____________________.
 
Date:
   
EXECUTIVE:
                 
JIM MCDEVITT

 
A-2

--------------------------------------------------------------------------------



 
I agree to accept the terms of this Release Agreement.
 
COMPANY:
 
EXECUTIVE:
     
CAPITAL GROWTH SYSTEMS, INC.
         
By:
   
JIM MCDEVITT
Its:
           
Date:
   
Date:
 

 
A-3

--------------------------------------------------------------------------------


 